         Case 3:13-cv-08169-SPL Document 228 Filed 10/16/19 Page 1 of 3




 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8                                                )    No. CV-13-08169-PCT-SPL
         Christine Baker,
 9                                                )
                                                  )
                            Plaintiff,            )    ORDER
10                                                )
         vs.
11                                                )
                                                  )
         Midland Funding LLC, et al.,             )
12                                                )
13                          Defendants.           )
                                                  )
14                                                )

15             Before the Court is the parties’ Joint Motion for Discovery Dispute Resolution filed
16   on September 12, 2019. (Doc. 216)1 Plaintiff argues that Defendant Midland Funding LLC
17   (“Defendant Midland”) and Defendants Bursey & Associates, P.C., Barry Bursey,
18   Jason LeRoy, Monica Derrick, and Gina Scalese (the “Bursey Defendants”) (collectively
19   “Defendants”) violated this Court’s Rule 16 Case Management Order (Doc. 110) when
20   they scheduled Plaintiff’s deposition for September 13, 2019. (Doc. 216 at 2) Additionally,
21   Plaintiff argues that she should not be required to travel to Phoenix—over two hundred
22   miles away from her home—to sit for the deposition. (Doc. 216 at 2-3) Furthermore,
23   Plaintiff argues that Defendants impermissibly responded to her discovery requests and
24   continue to refuse to provide information in compliance with Federal Rule of Civil
25   Procedure (“Rule”) 33. (Doc. 216 at 1-2)
26
27   1
            On October 2, 2019, Plaintiff again motioned the Court to resolve the same
28   discovery issues. (Doc. 220 at 6-8) The Court denied the request and issued an order
     advising that the issues would be addressed in a separate order in due course. (Doc. 224)
         Case 3:13-cv-08169-SPL Document 228 Filed 10/16/19 Page 2 of 3




 1           In response, Defendants argue that Plaintiff was properly scheduled for her
 2   deposition prior to the discovery deadline, and after Plaintiff failed to appear for her
 3   original deposition, she agreed to extend the date for the deposition to September 13, 2019.
 4   (Docs. 216 at 2-3; 216-2 at 2) Additionally, Defendants assert that Phoenix is the most
 5   reasonable location because some of Defendants’ counsel must travel for the deposition
 6   and there is no commercial airport near Plaintiff’s home. (Doc. 216 at 3)
 7           Regarding the discovery responses, Defendant Midland asserts that it will send
 8   supplemental responses to Plaintiff, so the discovery dispute is moot.2 (Doc. 216 at 3) The
 9   Bursey Defendants argue that their responses were sent to Plaintiff in accordance with the
10   Federal Rules of Civil Procedure, and their refusal to disclose privileged information was
11   a proper basis for an objection pursuant to Arizona Revised Statute § 12-2238. (Doc. 216
12   at 4)
13           Having considered the parties’ arguments, the Court finds that Defendants should
14   be permitted to depose Plaintiff in Phoenix. See Marana Aerospace Sol. Inc. v. W. Glob.
15   Airlines LLC, No. CV-16-00142-TUC-RM, 2016 WL 9343166, at *2-3 (D. Ariz. June 24,
16   2016) (“A party must attend a deposition at the place stated in the notice of deposition,
17   unless the party obtains a protective order under Rule 26(c) designating a different place.”).
18   At this juncture, Defendants will not be required to bear the costs of Plaintiff’s travel. Cf.
19   Wash. State Dep’t of Transp. v. Wash. Nat. Gas Co., Pacificorp, 59 F.3d 793, 806 (9th Cir.
20   1995) (explaining that Rule 54(d) and 28 U.S.C. § 1920 “allow[] the award of certain costs,
21   including deposition costs, to the prevailing party”).
22           Furthermore, the Bursey Defendants have not shown that their discovery responses
23   were delivered pursuant to Rule 33. Plaintiff alleges that only the attorney for the Bursey
24   Defendants signed the discovery responses. (Doc. 216 at 2) Federal Rule of Civil Procedure
25   33 requires that the person who provides the answer to an interrogatory question must sign
26
27   2
           In Plaintiff’s Declaration in support of her argument, she confirmed that Defendant
     Midland filed updated supplemental responses for her discovery requests. (Doc. 216-1 at
28   3)

                                                   2
      Case 3:13-cv-08169-SPL Document 228 Filed 10/16/19 Page 3 of 3




 1   the answer and the attorney who objects to an interrogatory question must sign the
 2   objection. See Fed. R. Civ. P. 33(b)(5). It is unclear whether the Bursey Defendants
 3   objected to some or all of Plaintiff’s interrogatory questions. Pursuant to Rule 33, Plaintiff
 4   is entitled to know the identity of any person who provided answers in response to her
 5   interrogatory questions.
 6          Accordingly,
 7          IT IS ORDERED that the Joint Motion for Discovery Dispute Resolution (Doc.
 8   216) is granted.
 9          IT IS FURTHER ORDERED that the disputes are resolved as follows:
10          1.     Defendants shall have until November 1, 2019 to depose Plaintiff. The
11   deposition shall take place in Phoenix, Arizona.
12          2.     The Bursey Defendants shall have until October 25, 2019 to redraft and
13   serve upon Plaintiff discovery responses in compliance with Federal Rule of Civil
14   Procedure 33. Specifically, the interrogatory responses should be provided in a single
15   document with properly identified verification signatures.
16          Dated this 16th day of October, 2019.
17
18
                                                        Honorable Steven P. Logan
19                                                      United States District Judge
20
21
22
23
24
25
26
27
28

                                                   3
